Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9 of applicant arguments/remarks, filed 01/06/2021, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 

Applicant's arguments filed 01/06/2021 regarding prior art, Kim et al., have been fully considered but they are not persuasive. Applicant argues that Kim et al. is excluded under 102(b)(1) because Kim et al. was published less than one year before the effective filing date (05/09/2017) and was disclosed by the inventor of the current application.
	However, the examiner disagrees with the date of publication of Kim et al. The examiner has found a webpage article (and is attached to this office action) that states the Kim et al. reference was actually published on 04/22/2016, which is more than one year before the effective filing date. In the webpage article (dated 04/22/2016), the author states that all abstracts were published an available for the 2016 ISMRM conference. The Kim et al. NPL is an abstract from the 2016 ISMRM (as can be seen at the bottom of the Kim et al. reference). Therefore, the Kim et al. reference was published 04/22/2016 which is more than one year before the effective filing date and not excluded under 35 USC 102(b)(1). The prior art rejection 

Applicant’s arguments, see page 10 of applicant arguments/remarks, filed 01/06/2021, with respect to prior art Doyle et al. have been fully considered and are persuasive.  The previous 102 rejections in view of Doyle et al. (“Diffusion-Relaxation Correlation Spectroscopic Imaging: A Multidimensional Approach for Probing Microstructure”) have been withdrawn because the prior art is excluded under 35 USC 102(b)(1). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (“Diffusion-Relaxation Correlation Spectroscopic Imaging (DR-CSI): An Enhanced Approach to Imaging Microstructure” herein referred to as Kim. Published May 2016).

Regarding claim 1, Kim teaches a method for identifying and spatially mapping microenvironments using coarse- resolution correlation spectroscopic imaging comprising:
	acquiring, using a magnetic resonance imaging (MRI) scanner, data that includes high-dimensional contrast encoded data of a target for each of multiple voxels [See Purpose and Method sections, where diffusion-relaxation data acquisition is performed. See also rest of reference.];
	creating, using a signal processor, a model of the acquired data as a spatially-varying mixture of high dimensional real-valued exponential decays [See Purpose and Method sections. See equation disclosed that is used for modeling. See also rest of reference.]; and 
	estimating, using the signal processor, a multidimensional correlation spectroscopic image that includes a multidimensional correlation spectrum at each of the multiple voxels based on spatial context information of the acquired data [See Method and Results sections, wherein spatial maps can be integrated and displayed. See also rest of reference.].

Regarding claim 2, Kim teaches wherein the high-dimensional contrast encoded data includes two or more contrast encoding dimensions including a first contrast encoding dimension associated with diffusion or relaxation contrast and a second contrast encoding dimension associated with diffusion or relaxation contrast and having encoding that is performed using at least two of multiple diffusion weightings, multiple echo times, multiple repetition times, multiple inversion times, or multiple flip angle values [See Equation in Methods section, wherein the signal is a function of diffusion encoding and echo times. See also rest of reference.].

Regarding claim 3, Kim further teaches wherein creating the model of the acquired data includes an equation 
    PNG
    media_image1.png
    27
    216
    media_image1.png
    Greyscale
, or a discretized approximation thereof, wherein: 
	
    PNG
    media_image2.png
    21
    56
    media_image2.png
    Greyscale
is the high-dimensional contrast encoded data at a vector of spatial coordinates r and at a set of contrast encoding parameters γ [See Equation in Methods section. See also rest of reference.];  31 4839-5080-4579Attorney Docket No. 71523.04500 
	the contrast encoding parameters γ can be chosen from various MRI contrast mechanisms [See Equation in Methods section. See also rest of reference.]; 
	
    PNG
    media_image3.png
    22
    48
    media_image3.png
    Greyscale
 is the multidimensional spectroscopic image as a function of a contrast parameters θ corresponding to a choice of γ [See Equation in Methods section. See also rest of reference.]; and 
	
    PNG
    media_image4.png
    21
    46
    media_image4.png
    Greyscale
 is an ideal signal corresponding to the contrast encoding parameter γ and the contrast parameters θ [See Equation in Methods section. See also rest of reference.].

Regarding claim 4, Kim further teaches wherein creating the model of the acquired data includes modeling the acquired data using an equation 
    PNG
    media_image5.png
    39
    324
    media_image5.png
    Greyscale
 [See Equation in Methods section.], or a discretized approximation thereof, wherein: 
[See Equation in Methods section.]; and 
	f (x, y, D, T2) is a spatially-varying diffusion-relaxation correlation spectrum as a function of a diffusion coefficient D and a relaxation parameter T2 [See Equation in Methods section.].

Regarding claim 5, Kim further teaches wherein creating the model of the acquired data includes an assumption that 
    PNG
    media_image3.png
    22
    48
    media_image3.png
    Greyscale
equals zero or a positive value and will exhibit smooth spatial variation [See Method sections, wherein a nonnegative value is used.].

Regarding claim 6, Kim further teaches further comprising providing spatial information corresponding to each of the microenvironments using the model of the acquired data via diffusion-relaxation correlation spectroscopic imaging (DR-CSI) [See Synopsis and Purpose sections, wherein a DR-CSI method is used.].

Regarding claim 7, Kim further teaches wherein creating the model of the acquired data includes solving a dictionary-based spatially-regularized nonnegative least squares optimization problem [See Method sections, wherein a dictionary-based spatially-regularized nonnegative least squares optimization is used.].

Regarding claim 8, Kim further teaches further comprising selecting more than two contrast mechanisms, wherein acquiring the high-dimensional contrast encoded data includes acquiring the high- dimensional contrast encoded data that is non-separably encoded with the [See Purpose and Results sections. See also rest of reference.].

Regarding claim 9, Kim further teaches further comprising: generating, by the signal processor, a spectroscopic image with a higher dimensional spectrum for each of the multiple voxels; constructing, by the signal processor, spatial maps of peaks in the higher dimensional spectrum; and outputting, by an output device, the spatial maps of the peaks [See Purpose and Results sections. See also rest of reference.].

Regarding claim 10, Kim teaches a method for identifying microstructures using magnetic resonance imaging (MRI), comprising: 
	acquiring, using a MRI scanner, acquired data that includes multidimensional information about at least one of diffusion characteristics or relaxation characteristics for each of multiple locations along a spatial plane or in a spatial volume[See Purpose and Method sections, where diffusion-relaxation data acquisition is performed. See also rest of reference.]; 
	estimating, by a signal processor, a multidimensional correlation spectroscopic image that includes the at least one of the diffusion characteristics or the relaxation characteristics at each of the multiple locations based on spatial context information of the acquired data [See Method and Results sections, wherein spatial maps can be integrated and displayed. See also rest of reference.]; and 
[See Method and Results sections, wherein spatial maps can be integrated and displayed. See also rest of reference.].

Regarding claim 11, Kim further teaches wherein the multidimensional correlation spectroscopic image has at least two spectroscopic dimensions including at least one of diffusion dimensions or relaxation dimensions at each of the multiple locations [See Figs. 1-3, which disclose multiple diffusion dimension spectra. See also Methods and Results sections.].

Regarding claim 12, Kim further teaches further comprising creating, using the signal processor, a model of the acquired data based on the acquired data, wherein estimating the multidimensional correlation spectroscopic image includes estimating the multidimensional correlation spectroscopic image using the model of the acquired data [See Methods and Results sections.].

Regarding claim 13, Kim further teaches wherein the model of the acquired data includes a data consistency constraint, a non-negativity constraint, and a spatial regularization constraint [See Equation in Methods section.].

Regarding claim 15, Kim further teaches wherein acquiring the acquired data includes acquiring two- dimensional MRI images with at least one of varying relaxation encoding  [See Purpose and Results sections. See also rest of reference.]

Regarding claim 16, Kim teaches a system for identifying microstructures using magnetic resonance imaging (MRI), comprising: 
	a MRI scanner configured to perform MRI scans [See Methods and Results sections. See also rest of reference.]; 
	a MRI controller coupled to the MRI scanner and configured to control the MRI scanner to acquire a dataset that includes data by simultaneously varying at least two encoding parameters at multiple locations, the at least two encoding parameters including at least one of a relaxation contrast encoding parameter or a diffusion contrast encoding parameter [See Purpose, Method, and Results sections. See equation disclosed that is used for modeling. See also rest of reference.]; and 
	a signal processor coupled to the MRI scanner and configured to create a model of the dataset and to estimate a multidimensional correlation spectroscopic image that includes a multidimensional correlation spectrum for each of the multiple locations, the estimating being based on spatial context information of the acquired dataset [See Method and Results sections, wherein spatial maps can be integrated and displayed. See also rest of reference.].

Regarding claim 17, Kim further teaches further comprising an output device configured to output data, wherein the signal processor is further configured to: generate a spectroscopic image with a higher dimensional spectrum for each of the multiple locations; construct spatial maps of peaks in the higher dimensional spectrum; and control the output device to output the spatial maps of the peaks [See Purpose and Results sections. See also rest of reference.].

Regarding claim 18, the same reasons for rejection as claim 3 above also apply to current claim 18. 

Regarding claim 19, the same reasons for rejection as claim 4 above also apply to current claim 19. 

Regarding claim 20, the same reasons for rejection as claim 5 above also apply to current claim 20. 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  



    PNG
    media_image6.png
    47
    472
    media_image6.png
    Greyscale

wherein 
    PNG
    media_image7.png
    34
    50
    media_image7.png
    Greyscale
represents the estimated multidimensional correlation spectroscopic image, i represents each voxel (each combination of an x location and a y location), N represents a quantity of voxels, j represents voxels in each set, mi represents the acquired data at an ith voxel, K is a matrix representing a decaying signal, fi represents the estimated multidimensional correlation spectrum at an ith voxel, and ti represents constants to avoid fitting the multidimensional correlation spectra to noise-only voxels of the image.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896